EXHIBIT 10.2

 

ADVISORY CONSULTING AGREEMENT

 

This Advisory Board Consulting Agreement (the “Agreement”) is made and effective
as of December 14, 2018 (the “Effective Date”), by and between CURE
Pharmaceutical Holding Corp., a Nevada corporation (the “Company”) and Michael
J. Willner, an individual (the “Consultant” and together with the Company, the
“Parties”).

 

WHEREAS:

 



 

A. The Consultant entity has the professional expertise and experience to assist
the Company,

 

 

 

 

B. The Consultant is offering its services as a consultant to the Company; and

 

 

 

 

C. The Company desires to retain the Consultant as an independent consultant and
to memorialize the Consultant’s work for the Company by entering into this
written Agreement.



 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

1. DUTIES. (a) The Company hereby engages the Consultant and the Consultant
hereby accepts engagement as a business and strategy consultant. It is
understood and agreed, and it is the express intention of the parties to this
Agreement, that the Consultant is an independent contractor, and not an employee
or agent of the Company for any purpose whatsoever. Consultant shall perform all
duties and obligations as described in this Section and agrees to be available
at such times as may be scheduled with the Company. It is understood, however,
that the Consultant will maintain Consultant’s own business in addition to
providing services to the Company. The Consultant agrees to promptly perform all
services required of the Consultant hereunder in an efficient, professional,
trustworthy and businesslike manner. In such capacity, Consultant will utilize
only materials, reports, financial information or other documentation that is
approved in writing in advance by the Company.

 

(b) Description of Consulting Services. The Consultant agrees, to the extent
reasonably required in the conduct of its business with the Company, to place at
the disposal of the Company its judgment and experience and to provide strategic
marketing and development services to the Company including, but not limited the
following:

 



 

i) Conducting due diligence review of business opportunities presented by
Company;

 

ii) Presenting bona-fide new business opportunities that align with Company’s
overall strategy;

 

iii) Presenting IP in- and out-licensing opportunities that align with Company’s
overall strategy;

 

iv) Cultivating relationships with appropriate strategic partners;

 

v) Engaging prospective new investors;

 

vi) Assisting in marketing the Company to potential biotech institutional
investors;

 

vii) Assisting in building a public company board of directors; and

 

viii) Supporting and advancing awareness within the Company’s industry of the
Company’s capabilities.



 

2. COMPENSATION. Commencing on the Effective Date, the Consultant will be
retained on a non-exclusive basis, as an advisor and consultant to the Company
to perform the Consulting Services for a term of two (2) years from the
Effective Date (the “Term”). For such Consulting Services, the Company shall
issue to Consultant 300,000 restricted shares of the Company’s common stock (the
“Shares”) of which 50,000 Shares shall vest 30 days from the Effective Date and
the remaining 250,000 Shares shall vest over 24 months. From time to time the
company may, in its sole discretion, issue additional shares or make cash
payments as a bonus for bringing in strategic business groups and exceptional
performance.

 



  1

   



 

3. EXPENSES. The Company agrees to reimburse the Consultant from time to time,
for reasonable out-of-pocket expenses incurred by Consultant in connection with
its activities under this Agreement.

 

4. CONFIDENTIALITY. All knowledge and information of a proprietary and
confidential nature relating to the Company which the Consultant obtains during
the Term, from the Company or the Company’s employees, agents or Consultants
shall be for all purposes regarded and treated as strictly confidential for so
long as such information remains proprietary and confidential and shall be held
in trust by the Consultant solely for the Company’s benefit and use and shall
not be directly or indirectly disclosed by the Consultant to any person without
the prior written consent of the Company, which consent may be withhold by the
Company in its sole discretion.

 

5. INDEPENDENT CONTRACTOR STATUS. Consultant understands that since the
Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on its behalf, nor will it receive any
fringe benefits. The Consultant shall not have any authority to assume or create
any obligations, express or implied, on behalf of the Company and shall have no
authority to represent the Company as agent, employee or in any other capacity
that as herein provided.

 

6. REPRESENATIONS AND WARRANTS. For purposes of this Agreement and the Shares,
the Consultant represents and warrants as follows:

 

(a) The Consultant (i) has adequate means of providing for the Consultant’s
current needs and possible personal contingencies, (ii) is not acquiring the
Shares for investment and not with a view to their distribution and has no need
for current liquidity, (iii) is able to bear the substantial economic risks of
an investment in the Shares for an indefinite period, (iv) at the present time,
can afford a complete loss of value of the Shares, and (v) is an “accredited
investor” as defined in the Securities Act of 1933, as amended.

 

(b) The Consultant, by reason of any business or financial experience or the
business or financial experience of any professional advisors who are
unaffiliated with and who are compensated by the Company or any affiliate or
selling agent of the Company, directly or indirectly, could be reasonably
assumed to have the capacity to protect the Consultant’s interests in connection
with investment in the Company.

 

(c) The Consultant acknowledges that the Shares he receives under this Agreement
will not be registered under any registration statement with the Securities and
Exchange Commission (SEC) and no exemption is currently available.

 

(d) The Consultant and its officers, directors and agents have answered all
inquiries that the Consultant has made of them concerning the Company or any
other matters relating to the formation, operation and proposed operation of the
Company and the offering and sale of the Shares.

 

(e) In rendering the Consulting Services hereunder and in connection with the
Shares, the Consultant agrees to comply with all applicable federal and state
securities laws, the rules and regulations thereunder, the rules and regulations
of any exchange or quotation service on which the Company’s securities are
listed.

 

7. TERMINATION. This Agreement will terminate upon expiration of the Term,
unless extended in writing by the Parties or terminated in accordance with this
Section 7. Either Party may terminate this Agreement for breach by the other
Party of a material provision by providing the other Party with a written notice
that describes the breach. The termination will become effective thirty (30)
days after receipt of the notice unless the breach is cured to the reasonable
satisfaction of the other Party within such thirty (30) day period.
Notwithstanding the foregoing, if at the time of termination by Company, the
total number of Consultant’s vested Shares is less than 150,000 Shares, Company
agrees that upon such termination, the number of Shares required to total
150,000 Shares shall vest immediately.

 



  2

   



 

8. NO THIRD-PARTY RIGHTS. The parties warrant and represent that they are
authorized to enter into this Agreement and that no third parties, other than
the parties hereto, have any interest in any of the services or the Shares
contemplated hereby.

 

9. ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each party hereto acknowledges
that they have signed this Agreement without having relied upon or being induced
by any agreement, warranty or representation of fact or opinion of any person
not expressly set forth herein. All representations and warranties of either
party contained herein shall survive its signing and delivery.

 

10. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of California.

 

11. ATTORNEY’S FEES. In the event of any controversy, claim or dispute between
the parties hereto, arising out of or in any manner relating to this Agreement,
including an attempt to rescind or set aside, the prevailing party in any action
brought to settle such controversy, claim or dispute shall be entitled to
recover reasonable attorney’s fees and costs.

 

12. ARBITRATION. Any controversy between the parties regarding the construction
or application of this Agreement, any claim arising out of this Agreement or its
breach, shall be submitted to arbitration in the State of California before one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, upon the written request of one party after service of
that request on the other party. The cost of arbitration shall be borne by the
losing party. The arbitrator is also authorized to award attorney’s fees to the
prevailing party.

 

13. VALIDITY. If any paragraph, sentence, term or provision hereof shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity enforceability of any other
paragraph, sentence, term and provision hereof. To the extent required, any
paragraph, sentence, term or provision of this Agreement may be modified by the
parties hereto by written amendment to preserve its validity.

 

14. NON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept
confidential, and no party, representative, attorney or family member shall
reveal its contents to any third party except as required by law or as necessary
to comply with law or preexisting contractual commitments.

 

15. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and cannot be altered or amended except by an amendment duly executed by
all parties hereto. This Agreement supersedes and replaces any and all previous
agreements between the parties. This Agreement shall be binding upon and inure
to the benefit of the successors, assigns and personal representatives of the
parties.

 



  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 



CONSULTANT     CURE PHARMACEUTICAL HOLDING CORP.  

 

 

 

 

 

/s/ Michael J. Willner     /s/ Robert Davidson   Michael J. Willner     Robert
Davidson       Chief Executive Officer  



  



  4



 